Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 1 of 7   PageID #: 49



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

KRISTY TANAKA,                )            Civ. No. 20-00205 SOM-RT
                              )
    Plaintiff,                )            ORDER DENYING PLAINTIFF’S
                              )            MOTION FOR SUMMARY JUDGMENT,
vs.
                              )            TEMPORARY RESTRAINING ORDER,
DEREK KAAUKAI,                )            AND PRELIMINARY INJUNCTION
                              )
     Defendant.               )
_____________________________ )


       ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
      TEMPORARY RESTRAINING ORDER, AND PRELIMINARY INJUNCTION

            On May 11, 2020, Plaintiff Kristy Tanaka filed a

Complaint, asserting that Defendant Derek Kaaukai, a police

officer in the County of Maui, had unlawfully searched her home

and seized her cellular phone in violation of the federal

Constitution.     See ECF No. 1.

            On May 13, 2020, this court granted Tanaka’s

Application to Proceed in District Court Without Prepaying Fees

or Costs.    See ECF No. 4.     The court’s order directed the Clerk

of Court to send Tanaka various documents that Tanaka was to fill

out and turn over to the U.S. Marshals Service, which would then

serve Kaaukai with the documents.        Id.

            Five days later, on May 18, 2020, Tanaka filed a Motion

for Summary Judgment, Temporary Restraining Order, and

Preliminary Injunction.       See ECF No. 7.    This motion is denied

without prejudice as premature pursuant to Local Rule 7.1(c),
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 2 of 7   PageID #: 50



which allows this court to decide all matters without hearings.

It appears unlikely that Kaaukai has been served with a copy of

the Complaint, Summons, or this motion.         The Marshal was to begin

by asking Kaaukai whether he would waive personal service and

instead accept service by mail, and there has been insufficient

time for all of that to be completed.

            Tanaka says that, in any event, she served a copy of

the motion on Maui’s corporation counsel, whom Tanaka expects to

represent Kaaukai.     See ECF No. 7, PageID # 32.       While this court

sometimes does permit a motion for temporary restraining order to

be mailed to opposing counsel even before formal service of the

Complaint by the Marshal has occurred, that is typically in a

situation involving the potential for imminent and irreparable

harm to a claimant.      Here, Tanaka’s papers suggest that what she

seeks to enjoin is what she describes as police surveillance of

her.   That alleged surveillance apparently takes the form of

police cars driving down the street she lives on and turning

around in a cul-de-sac at the end of the street.          Even if a

police car (or any car) driving down a public street repeatedly

is annoying or even intimidating to a person who lives on that

street, it is not clear to this court that driving on a public

street, without more, should be enjoined.         At the very least, it



                                      2
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 3 of 7   PageID #: 51



is not immediately clear why this court should take action before

formal service of the Complaint has occurred.          Moreover, although

police officers who are sued civilly are usually represented by a

municipality’s counsel, the record before this court does not

indicate that Maui’s corporation counsel is indeed representing

Kaaukai in this case.

            The court would like motions to be presented in an

orderly fashion, with an opportunity for the opposing party to

respond unless a showing is made that that would harm the moving

party.    Therefore, if Tanaka wants to proceed with her motion,

that should occur after Kaaukai has been properly served with the

Complaint, Summons, and motion.1          The court now denies the

motion, but does not mean thereby to foreclose consideration of

the matters Tanaka moves on.       Nor does the court want to create

unnecessary work for Tanaka.       The court recognizes that it could

simply hold the motion in abeyance and then act on it after

Kaaukai enters an appearance and responds to the motion.

However, the situation may be evolving such that Tanaka might

want to amend her papers, especially in light of the contents of

1
  Recognizing that Tanaka is a nonlawyer representing herself,
this court assures Tanaka that, once Kaaukai’s attorney enters
the case, Tanaka may serve that attorney by mailing documents
directly to the attorney. The Marshal is involved with service
only at the commencement of a lawsuit, when the Complaint must be
served.
                                      3
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 4 of 7    PageID #: 52



this order.    Therefore, at this point, the court opts to deny the

motion but if, after service by the Marshal has been

accomplished, Tanaka still wants to proceed with her motion as

presently submitted, all she has to do to revive the papers

already on file is send the court a short note so stating.              She

does not have to resubmit materials already on file.              Before

Tanaka does revive any motion, however, she may want to consider

whether her motion sufficiently demonstrates her entitlement to

the relief she seeks.

            With respect to any motion for summary judgment, Rule

56 of the Federal Rules of Civil Procedure states that summary

judgment shall be granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P. 56(a).

See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir.

2000).    Thus, if Tanaka seeks summary judgment with respect to a

claim that a search warrant did not allow Kaaukai to search her

phone or to force her to unlock her phone, Tanaka’s motion should

describe what happened and discuss why Kaaukai’s actions were not

allowed.    If Tanaka is claiming that Kaaukai knew the search

warrant that had issued was not supported by probable cause,

Tanaka should clearly explain the factual basis for her argument



                                      4
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 5 of 7    PageID #: 53



as well as discuss why Kaaukai’s actions were improper.             If,

after reviewing Tanaka’s and Kaaukai’s briefs, this court

determines that there are material questions of fact about what

happened, this court must deny the summary judgment motion.               In

adjudicating summary judgment motions, the court must view all

evidence and inferences in the light most favorable to Kaaukai,

as the nonmoving party.      See T.W. Elec. Serv., Inc. v. Pac. Elec.

Contractors Ass’n, 809 F.2d 626, 631 (9th Cir. 1987).             In other

words, this court will not determine disputed facts on a motion

for summary judgment, leaving that determination instead for

trial.    Thus, a motion for summary judgment should not rely on

disputes about what occurred.

            With respect to any motion seeking a temporary

restraining order or a preliminary injunction, a moving party

“must establish that [s]he is likely to succeed on the merits,

that [s]he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in [her]

favor, and that an injunction is in the public interest.”             Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).                The

Ninth Circuit has further explained “that there must be a

relationship between the injury claimed in the motion for

injunctive relief and the conduct asserted in the underlying



                                      5
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 6 of 7   PageID #: 54



complaint.    This requires a sufficient nexus between the claims

raised in a motion for injunctive relief and the claims set forth

in the underlying complaint itself.”        Pac. Radiation Oncology,

LLC v. Queen's Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015).            The

standard for issuing a temporary restraining order is identical

to the standard for issuing a preliminary injunction.             See G. v.

State of Haw., Dep’t of Human Servs., 2009 WL 2877597 (D. Haw.

Sept. 4, 2009).     Thus, if Tanaka wants this court to enjoin

Kaaukai from conducting surveillance on her, she must tie that

request to a claim asserted in the Complaint and demonstrate a

likelihood that she will prevail on the merits of the claim, that

she will be irreparably harmed without the issuance of the

injunction, that the balance of equities tips in her favor, and

that the issuance of the injunction would be in the public’s

interest.    Tanaka should examine whether she has presented her

best case for injunctive relief when she makes only an allegation

that Kaaukai plans to fabricate more search warrants because he

is conducting surveillance on her.




                                      6
Case 1:20-cv-00205-SOM-RT Document 8 Filed 05/21/20 Page 7 of 7             PageID #: 55



                    IT IS SO ORDERED.

                    DATED: Honolulu, Hawaii, May 21, 2020.




                                        /s/ Susan Oki Mollway

                                        Susan Oki Mollway
                                        United States District Judge


Tanaka v Kaaukai, Civ. No. 20-00205 SOM-RT; ORDER DENYING PLAINTIFF'S MOTION FOR
SUMMARY JUDGMENT, TEMPORARY RESTRAINING ORDER, AND PRELIMINARY INJUNCTION.




                                           7
